                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TARIK HOOKS,                                 :
                                             :
                           Plaintiff,        :         CIVIL ACTION NO. 18-3351
                                             :
      v.                                     :
                                             :
KEVIN V. MINCEY,                             :
                                             :
                           Defendant.        :

                                        ORDER

      AND NOW, this 1st day of November, 2018, for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

      1.     This action is DISMISSED WITHOUT PREJUDICE for failure to prosecute;

and

      2.     The clerk of court shall mark this matter as CLOSED.


                                                 BY THE COURT:



                                                 /s/ Edward G. Smith
                                                 EDWARD G. SMITH, J.
